Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Robert James Fox, Appellant                             Appeal from the 2nd District Court of
                                                        Cherokee County, Texas (Tr. Ct. No.
No. 06-13-00056-CR          v.                          17387).     Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                            Carter participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED DECEMBER 4, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk